Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-10 and 12 are objected to because of the following informalities:

Claims 2-10, line 1 of each claim, the examiner suggests rewriting “The device” to --The filter device-- to provide consistency in the claim language. 

Claim 10, line 1, the examiner suggests rewriting “the front side” to --the front surface-- to provide consistency in the claim language. 

Claim 12, line 3, the examiner suggests rewriting “the IDT” to --the plurality of IDTs-- to provide consistency in the claim language, and to avoid any ambiguity in the claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 20, line 1, note that the recitation of “the method of claim 10” lacks proper antecedent, since no “method” has been disclosed in the chain of dependency. For the purpose of examination, the examiner will interpret that claim 20 depends from claim 11, in which claim 11 does disclose a method.

Claim Interpretation
	Note that the rejections below groups the apparatus claim with corresponding method claims, since the method claims are generic forming steps in which the apparatus structure would anticipate such steps.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-9, 11, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US2014/0009032 A1) in view of Ruby et al. (US2017/0155373 A1).

	In regards to claims 1 and 11, Takahashi et al. teaches in annotated Fig. 6 below and Fig. 7 an acoustic wave filter device comprising: 
A substrate (Fig. 7, 220) having a top surface; 
A single-crystal piezoelectric plate (Fig. 6: 210, See Paragraph [0060], in which the piezoelectric plate/substrate is disclosed to be made from a single-crystal lithium tantalate) having front/top and back/bottom surfaces, the back surface attached to the top surface of the substrate (Fig. 7: 220), portions of the piezoelectric plate forming one or more diaphragms spanning respective cavities in the substrate (See Fig. 7 in which the piezoelectric plate forms two diaphragms spanning respective cavities 23 in the substrate); and a conductor pattern (Fig. 6: IDT 12) formed on the front surface, the conductor pattern including a plurality of interdigital transducers (IDTs) (12) of a respective plurality of acoustic resonators, interleaved fingers of each of the plurality of IDTs disposed on one of the one or more diaphragms of the piezoelectric plate (See Fig. 6 in which the IDTs span over the cavity outlined 23); and wherein
The conductor pattern comprising busbars (Annotated Portion A) in which a plurality of elongated fingers of the IDT connect to. 

    PNG
    media_image1.png
    512
    739
    media_image1.png
    Greyscale


Takahashi et al. does not teach in regards to claims 1 and 11, wherein an insulating layer is disposed between the piezoelectric plate and portions of the conductor pattern other than the interleaved fingers.

Ruby et al. teaches in Fig. 3A an acoustic wave device comprising an IDT electrode (305) disposed on a piezoelectric substrate (230). Based on related Fig. 3C and Paragraph [0050], a silicon oxide layer (341) (i.e. type of insulating layer) is located between busbars (315 and 325) of the IDT electrode and the piezoelectric substrate (230) and is not located in a region wherein fingers of the IDT electrode interleave. Ruby et al. teaches in Paragraph [0055], that adding the dielectric layer below the busbar provide the benefit of reducing spurious modes.

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Takahashi et al. and have added a silicon oxide insulating layer underneath the busbars of the IDTs electrodes, excluding the area where the IDT electrode fingers interleave, as shown by Ruby et al. (See Fig. 3A) because such a modification would have provided the benefit of reducing spurious modes as suggested by Ruby et al. (See Paragraph [0055]). As an obvious consequence of the modification, the combination of Takashi et al. and Ruby et al. will comprises of an insulating layer (silicon oxide layer) that is disposed between the piezoelectric plate and portions of the conductor pattern (under the busbars) other than the interleaved fingers.

	In regards to claims 3 and 13, Takahashi et al. teaches in Paragraph [0060], that the piezoelectric plate (Fig. 6: 210) is made from lithium niobate. 

	In regards to claims 5 and 15, Takahashi et al. does not teach: wherein the insulating layer is comprised of one or both silicon oxide and Si3N4.

	However, as a consequence of the combination of Takahashi et al. and Ruby et al. of claims 1 and 11, the combination will comprise of an insulating layer made from silicon oxide.

	In regards to claims 6 and 16, as a consequence of the combination of Takahashi et al. and Ruby et al. of claims 1 and 11, the combination will comprise of an insulating layer. The combination does not teach, in regards to claims 6 and 16, wherein a thickness of the insulating layer is between 1 nm and a thickness of the conductor pattern (Takahashi et al. does not disclose a thickness of the IDT electrode, thus leaving it open to one of ordinary skill in the art to set).
	
	Ruby et al. further teaches in Paragraph [0044], that the thickness of the insulating layer is set between 5 angstrom to 1000 angstrom (0.5 nm to 100 nm), in which the thickness is set to achieve a desired design requirement. 

At the time of filing, it would have been obvious to one of ordinary skill in the art to have further modified the combination of Takahashi et al. and Ruby et al. and have set the insulating layer thickness to be between 1 nm to and a thickness of the conductor pattern, because such a modification would have been an obvious design consideration to achieve a desired design requirement as suggested by Ruby et al. (See Paragraph [0044]).
	
In regards to claims 7 and 17, Takahashi et al. does not teach: wherein the insulating layer does not extend across the cavities.

However, as a consequence of the combination of Takahashi et al. and Ruby et al. of claims 1 and 11, the combination will comprise on an insulating layer under the busbar, which based on Annotated Fig. 6, only a portion of the insulating layer (i.e. located under the annotated busbar A) will extend into the cavity (represented by the outline 23), thus the examiner interprets that the insulating layer does not extend across the cavities, since the insulating layer does not extend across an entire length of the cavity in any direction. 

In regards to claims 8 and 18, Takahashi et al. does not teach: wherein the portions of the conductor pattern comprise at least one busbar, and the insulating layer is between the at least one busbar and the piezoelectric plate.

However, as a consequence of the combination of Takahashi et al. and Ruby et al. of claims 1 and 11, the combination will comprise of an insulating layer between the busbars of the IDTs (i.e. busbar being a portion of the IDT conductor pattern) and the piezoelectric plate. 

In regards to claims 9 and 19, Takahashi et al. does not teach: wherein the insulating layer is configured to reduce acoustic coupling between the at least one busbar and the piezoelectric plate.

However, as a consequence of the combination of Takahashi et al. and Ruby et al. of claims 1 and 11, the combination will comprise of an insulating layer between the busbars of the IDTs and the piezoelectric plate, in which the insulating layer will reduce an acoustic coupling between the at least one busbar and the piezoelectric plate (See Ruby et al. Paragraph [0045], in which Ruby et al. discloses that the dielectric/insulating layer reduces a coupling coefficient between the IDT and piezoelectric layer). 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US2014/0009032 A1) and Ruby et al. (US2017/0155373 A1) as applied to claims 3 and 13 above, and further in view of Goto et al. (US2011/0109196 A1, Cited by Applicant). 

	As disclosed above, the combination of Takahashi et al. and Ruby et al. teaches the claimed invention as recited in claims 3 and 13. Takahashi et al. teaches in Paragraph [0060], that the piezoelectric plate (Fig. 6: 210) is made from lithium niobate. However, Takahashi et al. does not disclose the cut of the piezoelectric plate (i.e. generic) thus, in regards to claims 4 and 14, does not teach wherein the piezoelectric plate is one of Z-cut, rotated Z-cut, and rotated YX-cut.

	Goto et al. teaches in Fig. 1 an acoustic wave device comprising an IDT (107) disposed on a piezoelectric substrate (106). Goto et al. teaches in Paragraph [0025] that the piezoelectric substrate is a Z-cut lithium niobate substrate. 

	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have modified the combination of Takahashi et al. and Ruby et al. and have replaced the generic lithium niobate plate/substrate of the combination with the specific z-cut lithium niobate substrate of Goto et al. because such a modification would have been a well-known in the art substitution of art-recognized alternative/equivalent for a piezoelectric plate/substrate that able to perform the same function.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US2014/0009032 A1) and Ruby et al. (US2017/0155373 A1) as applied to claims 1 and 11 above, and further in view of Nakamura et al. (US2004/0233020 A1).

As disclosed above, the combination of Takahashi et al. and Ruby et al. teaches the claimed invention as recited in claims 1 and 11. The combination does not teach in regards to claims 10 and 20, wherein a front-side dielectric is formed on the front surface of the piezoelectric plate between the interleave fingers.

Nakamura et al. teaches in Fig. 12(b) an acoustic wave device comprising IDT electrodes (210, 220 and 230), in which a dielectric layer (206) is formed on a top surface of the IDT electrodes and in between where fingers of the IDTs interleave. Nakamura et al. teaches in Paragraph [0185] that dielectric layer provides a passivation effect (i.e. protects the IDT from the environment).

At the time of the filing, it would have been obvious to one of ordinary skill in the art to have modified the combination of Takahashi et al. and Ruby et al. and have added the dielectric layer of Nakamura et al. on top of the IDT electrodes, including between the interleave fingers of the IDT electrodes of the combination, because such a modification would have provided the benefit of providing a passivation effect as taught by Nakamura et al. (See Paragraph [0185]). As an obvious consequence of the modification, a front-side dielectric (passivation layer) will be formed on the front surface of the piezoelectric plate between the interleave fingers.

Allowable Subject Matter

Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843